In a stockholder’s derivative action, order granting stay modified by striking out the decretal paragraph thereof and by substituting therefor the foUowing: “ ORDERED that said motion be and it hereby is denied on condition that the plaintiff, within ten days from the date of this order, file in the office of the clerk of the County of Kings, and deUver a copy thereof to the attorneys for the defendants on the same day, a written stipulation consenting, without conditions, to the entry of an order by defendants consolidating this action with the consoüdated action of ‘Nat Gluck, on his own behalf, etc., *1048plaintiff, against Edward V. Otis and others, defendants,’ now pending in the Supreme Court, New York County, subject and without prejudice to the proceedings had in said action in New York County up to the time of the consolidation of this action with it; and it is further ORDERED that if the defendants do not, within ten days after the filing and delivery of such stipulation by the plaintiff, enter such an order thereon as is indicated above, this motion be and it hereby is denied unconditionally, with $10 costs.” As so modified, the order appealed from is affirmed, with ten dollars costs and disbursements to appellant. (Dresdner v. Goldman Sachs Trading Corp., 240 App. Div. 242; Pollak v. Long Island Lighting Co., 246 id. 765; Greenvald v. Blaine, 260 id. 866.) Appeal from order denying motion for reargument dismissed, without costs, as no appeal lies from such an order. The time of plaintiff to file the stipulation herein provided for is extended until ten days after the entry of the order hereon. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.